Exhibit 10.1

April 25, 2017

John V. Del Col

Waterloo House

100 Pitts Bay Road

Pembroke, Bermuda HM08

 

Re:    Assignment of Director Remuneration paid by Blue Capital Reinsurance
Holdings Ltd.

Dear John:

This letter agreement relates to your service as a director on the Board of
Directors of Blue Capital Reinsurance Holdings Ltd. (“BCRH”). As previously
agreed, for so long as you serve as a director of BCRH and are an employee of an
Endurance Specialty Holdings Ltd. (the “Company”), with this letter, you hereby
instruct BCRH to assign to the Company your rights to any remuneration,
including but not limited to cash, equity, equity-based awards and expense
reimbursements, paid, payable or granted to you in your capacity as a director
of BCRH. For the avoidance of doubt, this letter agreement shall not apply to
(a) reimbursement by BCRH of out-of-pocket expenses incurred by you personally
in connection with the performance of your duties as a director of BCRH or
(b) any compensation payable to you by BCRH other than in your capacity as a
director of BCRH.

Intending to be legally bound hereby, the parties have executed this letter
agreement on the dates set forth below.

 

ENDURANCE SPECIALTY HOLDINGS LTD.,   by      

/s/ Michael J. McGuire

    Name: Michael J. McGuire     Title:   Chief Financial Officer BLUE CAPITAL
REINSURANCE HOLDINGS LTD.,   by      

/s/ Greg Garside

    Name: Greg Garside     Title:   Chief Financial Officer    

/s/ John V. Del Col

    John V. Del Col